DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 and 12/10/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2009-6877A – of record).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.

    PNG
    media_image1.png
    359
    442
    media_image1.png
    Greyscale
 
Regarding claim 1, a tire whose tread pattern includes: a block 7 formed by at least one main groove 3 extending in a tire circumferential direction and a pair of lateral grooves 5 extending in a tire width direction 
The block 7 having at least three side surfaces and having a polygonal shape, wherein the block includes a chamfering portion 11 – (construed as a first inclined surface) provided at a corner portion between a top surface of the block and a first side surface of the at least three side surfaces. 
[AltContent: textbox (Chamfering portion / First inclined surface)][AltContent: arrow]
    PNG
    media_image2.png
    331
    298
    media_image2.png
    Greyscale

The chamfering portion/first inclined surface extending obliquely toward a groove bottom of the main groove or one of the lateral grooves defined by the first side surface.
[AltContent: arrow][AltContent: textbox (First narrow groove)]
    PNG
    media_image1.png
    359
    442
    media_image1.png
    Greyscale

And a sipe 9 – (construed as a first narrow groove) extending from a center of the block toward the first side surface, an outer end of the sipe/first narrow groove being located on the first inclined surface, the sipe/first narrow groove being smaller in groove width than the main groove 3 and the lateral grooves 5, see depictions above.
Yoshida does not explicitly disclose the tire is a pneumatic tire.
However, Yoshida discloses its invention is suitable for use with conventional tires, see [0035]. And under the broadest reasonable interpretation afforded the examiner this includes a pneumatic tire as there is no structure within the prior art nor written description that would preclude Yoshida's tread pattern from being used on a pneumatic tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Yoshida’s tread pattern on a pneumatic tire as the prior art does not limit its use and the tread pattern is beneficial for providing improved traction and wet performance as well as improved steering stability, see [0017]. 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 5,967,210).
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements.
Regarding claim 1, Himuro discloses a pneumatic tire whose tread pattern includes:

[AltContent: arrow][AltContent: textbox (First side surface)][AltContent: textbox (First narrow groove)][AltContent: arrow]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

A four-sided polygonal shaped block 8 which is delimited by a circumferentially extending groove 6 and laterally extending grooves 1, 3 – (corresponds to a block formed by at least one main groove extending in a tire circumferential direction and a pair of lateral grooves extending in a tire width direction and provided at a distance from each other in the tire circumferential direction, the block having at least three side surfaces and having a polygonal shape); and a first narrow groove extending from a center of the block toward a first side surface of the at least three side surfaces, where the first narrow groove is smaller in groove width than the circumferential groove 6 and the lateral grooves 1, 3.
Himuro does not explicitly disclose the block 8 of Figure 1 includes a first inclined surface provided at a corner portion between a top surface of the block and a first side surface of the at least three side surfaces, the first inclined surface extending obliquely toward a groove bottom of the main groove or one of the lateral grooves defined by the first side surface, and an outer end of the first narrow groove being located on the first inclined surface.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

However, in another embodiment, the prior art discloses the sides of the block 8 defined by grooves 1 and 6 are chamfered – (construed as inclined surfaces), see Col 9 lines 14-26 and FIG. 3. Thus, the block 8 side defined by groove 1 and having the first narrow groove disposed thereon corresponds to a first inclined surface provided at a corner portion between a top surface of the block and a first side surface of the at least three side surfaces, the first inclined surface extending obliquely toward a groove bottom of the main groove or one of the lateral grooves defined by the first side surface, and an outer end of the first narrow groove being located on the first inclined surface. 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize all the inventive features of Himuro in forming a tire tread pattern having a first inclined surface provided at a corner portion between a top surface of the block and a first side surface of the at least three side surfaces, the first inclined surface extending obliquely toward a groove bottom of the main groove or one of the lateral grooves defined by the first side surface, and an outer end of the first narrow groove being located on the first inclined surface as reasonably suggested by Himuro to provide the tire with a means for further improved wet performance as compared with those of the conventional pneumatic tire, particularly excellent steering stability on wet 
Regarding claim 2, Himuro further discloses the block includes:
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First protruding portion)][AltContent: textbox (Second protruding portion)][AltContent: textbox (Third protruding portion)][AltContent: arrow][AltContent: textbox (Base portion)]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

 A base portion, and a first protruding portion, a second protruding portion, and a third protruding portion that protrude radially from the base portion in directions intersecting a tire radial direction, and the first narrow groove is formed extending from the base portion toward the first side surface included in the first protruding portion.
Regarding claims 3, 4, Himuro further discloses the chamfered/inclined surfaces make angles with respect to 
[AltContent: connector][AltContent: textbox (90°)][AltContent: arrow][AltContent: connector]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

wherein an angle formed by the first side surface and the first inclined surface is (45° + 90°) = 135° which meets the claimed range of from 120° to 160°, both inclusive. And with regards to the claimed range, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 5,967,210) as applied to claims 1-4 above, and further in view of Ishigaki (US 2018/0236818 A1).
Regarding claims 5-8, Himuro does not explicitly disclose a 
Ishigaki discloses a tire suitable for maintaining driving performance on snow condition and drainage performance by modifying shapes of tread blocks, see [0004]. The tire is configured to have a tread pattern which includes:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A crown block 4(23) having disposed thereon a circumferential base reinforcing portion 8B – (construed as a raised portion raised outward in a tire radial direction formed on a part of the groove bottom being adjacent to a first side). Ishigaki further discloses such a configuration effectively suppresses 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Himuro in the claimed manner as disclosed by Ishigaki to provide the tire with aforementioned benefits.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Himuro (US 5,967,210) as applied to claim 1 above, in view of Ishigaki (US 2018/0236818 A1), in view of Dumigan (US 2008/0185084 A1).
Regarding claim 9, while Himuro further discloses the block 8 includes a second side surface of the at least three side surfaces.
[AltContent: arrow][AltContent: textbox (Second side surface)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Himuro does not explicitly disclose the block 8 of Figure 1 includes a second inclined surface provided at a corner portion between a top surface of the block and the second side surface, the second inclined surface extending obliquely toward a groove bottom of the main groove or one of the lateral grooves defined by the second side surface, and a second narrow groove extending from the center of the block toward the second side surface, an outer end of the second narrow groove being located on the second inclined surface, the second narrow groove being smaller in groove width than the main groove and the lateral grooves and larger in groove width than the first narrow groove, and an angle formed by the second side surface and the second inclined surface is smaller than an angle formed by the first side surface and the first inclined surface.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

However, in another embodiment, the prior art discloses the sides of the block 8 defined by grooves 1 and 6 are chamfered – (construed as inclined surfaces), see Col 9 lines 14-26 and FIG. 3. Thus, the block 8 side defined by groove 6 corresponds to a second inclined surface provided at a corner portion between a top surface of the block and a second side surface 
Ishigaki discloses a tire suitable for maintaining driving performance on snow condition and drainage performance by modifying shapes of tread blocks, see [0004]. The tire is configured to have a tread pattern which includes:
[AltContent: arrow][AltContent: textbox (First narrow groove)][AltContent: textbox (Second narrow groove)][AltContent: arrow]
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

A crown block 4(23) having disposed thereon a plurality of sipes 38 – (one of which is construed as a second narrow groove, the second narrow groove extending from the center of the block toward a second side surface  delivers better wear resistance, see [0074].
Dumigan discloses a tire whose tread pattern includes the use of multiple tread edges having chamfered portions. And further that the addition of a chamfer along the circumferential edge of a tread element creates an additional void area adjacent to the groove to improve wet handling performance by allowing more efficient water flow through the tread during operation on wet surfaces. However, that the larger the void area in the tread element, the smaller the ground contacting area, which results in less road surface contact and therefore decreased dry traction. Thus, the chamfer should be appropriately dimensioned taken into consideration, among other things, the desired tread surface area and resulting effects on wet and dry traction, see [0070].
Updating Himuro’s tread pattern to include the sipe/second narrow groove of Ishigaki and having the chamfered portions be angled differently as reasonably suggested by Dumigan would provide the tire with a means to deliver better wear resistance for the block and create a balance between wet and dry traction of the tread.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tread pattern of Himuro in the claimed manner as reasonably suggested by . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749